CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the references to our firm in this Registration Statement on Form N-1A of AlphaClone Small Cap ETF, AlphaClone International ETF, AlphaClone Activist ETF, and AlphaClone Value ETF, each a series of ETF Series Solutions, under the headings “Independent Registered Public Accounting Firm” in the Prospectus and Statement of Additional Information. /s/ Cohen Fund Audit Services, Ltd. Cohen Fund Audit Services, Ltd. Cleveland, Ohio October 23, 2015
